Citation Nr: 0011711	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-13 808	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include the claim that the skin disorder is due to exposure 
to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1966 to January 
1968.  This appeal arises from a February 1997 rating 
decision which denied service connection for a skin disorder.  
The veteran testified at a hearing before a hearing officer 
at the RO in June 1997, and a transcript of the hearing is 
included in the claims folder.  In July 1999, the Board of 
Veterans' Appeals (Board) remanded the claim to the RO.  The 
Board determined that, in addition to asserting a claim for 
service connection for a skin disorder, the veteran was 
seeking service connection for a skin disorder to include a 
claim that the skin disorder is due to exposure to 
herbicides.  The Board further concluded that the two claims 
were inextricably intertwined.  The remand directed that the 
RO complete additional evidentiary development and adjudicate 
the veteran's claim for service connection for a skin 
disorder, to include the claim that the skin disorder is due 
to exposure to herbicides.  The case is now ready for Board 
review.  


FINDINGS OF FACT

1.  The veteran has asserted that he first noticed rashes and 
an open sore on his skin during service, and medical 
diagnoses of his skin disorder include seborrhea of the 
scalp, chronic dermatitis, inverse psoriasis, and tinea in 
the groin area.  

2.  No medical opinion relates the onset of the veteran's 
current skin pathology to service, including exposure to 
herbicides in service.  


CONCLUSION OF LAW

The claim for service connection for a skin disorder, to 
include the claim that the skin disorder is due to exposure 
to herbicides, is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records do not contain reports 
of complaints, diagnoses or treatment for a skin disorder.  

The veteran asserted a claim for service connection for a 
skin disorder in a statement dated in August 1996.  He 
indicated that, he developed an open sore and a rash on his 
penis during the last few months he spent in Vietnam.  He was 
given medication, but his treatment for the sore and rash was 
interrupted due to circumstances until after he was 
discharged from service.  After service, the open sore closed 
and vanished.  However, he noticed a raw rash, with itchy 
pink areas around his testicles and thighs, and between his 
buttocks. He was treated with medication by a private 
physician, and although the medication was helpful, it 
provided only temporary relief.  The veteran reported that he 
has bleeding around his rectum from time to time, and he had 
recently noticed small growths on his head and legs.  

A medical progress note, dated November 1996, and reflecting 
medical treatment of the veteran by Frank Kern, M.D., was 
subsequently associated with the claims folder.  Dr. Kern 
noted the veteran's complaint of a skin rash in the groin 
area of intermittent severity, beginning in 1968.  The 
veteran added that he had previously had warts on his penis.  
At the time of his treatment by Dr. Kern, he complained of a 
rash which itched and burned.  Dr. Kern noted rashes in the 
veteran's groin area, back, legs, and scalp.  Dr. Kern's 
impression was probable mild psoriasis, and he indicated that 
the effects of Agent Orange could not be ruled out.  

In a notice of disagreement filed in February 1997, the 
veteran asserted that between September and November 1967, 
while he was in service and in Vietnam, he first noticed 
problems with his skin, and went on sick call in connection 
with skin problems.  He did not seek treatment for the skin 
disorder for many years after service, but the disorder 
persisted.  

At a hearing before a hearing officer at the RO in June 1997, 
the veteran testified that he first noticed problems with the 
skin on his left hand, his penis, and his buttocks during 
service.  He reported to sick call and was given an ointment.  
He was unsure whether the ointment was effective, but 
treatment with the ointment was discontinued due to 
circumstances beyond his control.  He did not resume medical 
treatment for the skin disorder until the 1990s.  The veteran 
indicated that he had skin rashes on three areas of his 
scalp, he sometimes wore a hat and he used a special shampoo.  
He wore boxer shorts and loose clothing for the skin rashes 
near his groin and legs.   

Records of medical treatment of the veteran by Roy R. Kinder, 
M.D., dated in November 1996 and January 1997, show that the 
veteran was treated for what Dr. Kinder diagnosed as atopic 
dermatitis.  Dr. Kinder did not opine as to the etiology of 
the veteran's skin disorder.  Records of VA medical treatment 
of the veteran, dating from May 1997 to June 1998, and 
records of medical treatment of the veteran at Fitzgerald 
Mercy Hospital, dating from October 1996 also include records 
of treatment for a skin disorder.  No etiology of the skin 
disorder was reported.  

In statements dated in May and June 1999, the veteran's 
representative, asserted that service connection for the 
veteran's skin disorder was warranted, in part, because the 
veteran developed the disorder following exposure to 
herbicides, including Agent Orange, in Vietnam.  

Following the July 1999 remand, additional records of VA 
medical treatment of the veteran, dating from May 1997 to 
June 1999, were associated with the claims folder.  
Diagnostic assessments of the veteran's skin disorder were 
reported, including seborrhea of the scalp, chronic 
dermatitis, inverse psoriasis, and tinea in the groin area.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law provides that 
a veteran who served in the Republic of Vietnam during the 
Vietnam era, and who has one of the listed Agent Orange-
related diseases, is presumed to have been exposed during 
such service to certain herbicide agents (e.g., Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  In the case of such a veteran, service 
incurrence for the following diseases will be presumed if 
they are manifested to a compensable degree within specified 
periods, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  The presumptive period for the listed 
skin conditions (chloracne, other acneform diseases 
consistent with chloracne, and porphyria cutanea tarda) is 
one year following the veteran's last exposure to a herbicide 
agent while on active duty.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e); McCarrt v. West, 12 Vet. App. 164 
(1999).  

In this case, the veteran claims service connection for a 
skin disorder, which he also asserts is due to exposure to 
herbicides.  His claim presents the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claim is well-grounded.  In order for a 
claim for service connection to be well-grounded, there must 
be competent medical evidence of current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The United States Court of Appeals for 
Veterans Claims (Court) has also held that laypersons are not 
competent to provide medical opinions.  Layno v. Brown, 6 
Vet. App. 465 (1994).  

Diagnostic assessments of the veteran's skin disorder include 
seborrhea of the scalp, chronic dermatitis, inverse 
psoriasis, and tinea in the groin area.  There is no medical 
evidence that the veteran has an Agent Orange related 
disease.  Therefore, no presumption of exposure to 
herbicides, including Agent Orange is applicable in this 
case.  

The medical diagnoses of the veteran's skin disorder 
constitute medical evidence of current disability, satisfying 
the first element of Caluza.  The veteran is competent to 
assert that he noticed problems with his skin in service, 
thus fulfilling the second requirement of Caluza.  As to the 
issue of whether there is a nexus relating the veteran's 
variously diagnosed skin disorder to service, the Court has 
held that, to be well-grounded, a claim need not be 
conclusive, but must be accompanied by evidence that suggests 
more than a purely speculative basis for granting entitlement 
to the requested benefits.  Dixon v. Derwinski, 3 Vet. App. 
261, 262-263 (1992).  In this case, Dr. Kern indicated that 
the effects of Agent Orange on the veteran's skin disorder 
could not be ruled out.  The Board concludes that Dr. Kern's 
statement is too speculative to constitute a medical opinion 
that the veteran's current skin pathology began in service or 
as a result of exposure to herbicides in service.  Therefore, 
no nexus relating the veteran's skin disorder to service or 
to exposure to herbicides in service, is shown.  As a well-
grounded claim has not been submitted for service connection 
for a skin disorder, to include a claim that the skin 
disorder is due to herbicide exposure, the claim must be 
denied.  


ORDER

Entitlement to service connection for a skin disorder, to 
include the claim that the disorder is due to exposure to 
herbicides, is denied.  


		
	BRUCE E. HYMAN
Member, Board of Veterans' Appeals

 

